                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 1 of 32



                                  1   Bobby Saadian, SBN 250377
                                      ClassAction@wilshirelawfirm.com
                                  2   Justin F. Marquez, SBN 262417
                                      justin@wilshirelawfirm.com
                                  3
                                      Thiago M. Coelho, SBN 324715
                                  4   thiago@wilshirelawfirm.com
                                      Robert J. Dart, SBN 264060
                                  5   rdart@wilshirelawfirm.com
                                      WILSHIRE LAW FIRM
                                  6   3055 Wilshire Blvd., 12th Floor
                                      Los Angeles, California 90010
                                  7
                                      Telephone: (213) 381-9988
                                  8   Facsimile: (213) 381-9989

                                  9   Attorneys for Plaintiff and Proposed Class Counsel
                                 10                              UNITED STATES DISTRICT COURT
                                 11
                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 12
                                      LAVARIOUS GARDINER, individually                CASE NO.:
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   and on behalf of all others similarly situated,
                                                                                      CLASS ACTION
                                 14                  Plaintiff,

                                 15          v.                                      COMPLAINT

                                 16   WALMART INC., a Delaware corporation;
                                      DOES 1 to 10, inclusive,                       DEMAND FOR JURY TRIAL
                                 17
                                                            Defendants.
                                 18

                                 19
                                 20

                                 21          Plaintiff Lavarious Gardiner, individually, and on behalf of all others similarly situated,

                                 22   brings this action based upon his personal knowledge as to himself and his own acts, and as to all

                                 23   other matters upon information and belief, based upon, inter alia, the investigation of his

                                 24   attorneys.

                                 25                                    NATURE OF THE ACTION

                                 26          1.      Defendant Walmart, Inc. (“Walmart”) is a retailer selling goods at its stores and

                                 27   online via its website. Hundreds of millions of customers shop at Walmart every week. Those

                                 28   customers reasonably expect the highest level of protection for their private identifiable
                                                                            1
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 2 of 32



                                  1   information (referred to collectively as, “PII”) when giving highly sensitive information,

                                  2   including credit card numbers, to Walmart, when creating Walmart accounts for shopping online.

                                  3   What Walmart customers do not expect is that their personal and sensitive information, including

                                  4   access to their credit card accounts, will be harvested by unauthorized individuals. And yet that

                                  5   is precisely what has happened, with millions of Walmart accounts available for sale on the dark

                                  6   web.

                                  7          2.      Plaintiff, individually, and on behalf of those similarly situated persons (hereafter,

                                  8   “Class Members”), brings this class action to secure redress against Defendants for their reckless

                                  9   and negligent violation of customer privacy rights. Plaintiff and Class Members are individuals

                                 10   who were customers of Walmart during the four year period prior to the date of the filing of this

                                 11   Complaint to the present.

                                 12          3.      Plaintiff and Class Members suffered significant injuries and damages. The
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   security breach compromised the full names, addresses, financial account information, credit card

                                 14   information, and other private identifiable information of Walmart’s customers.

                                 15          4.      As a result of Defendants’ wrongful actions and inactions, unauthorized

                                 16   individuals gained access to and harvested Plaintiff’s and Class Members’ PII. Walmart’s

                                 17   website’s vulnerabilities led to direct breaches of Walmart’s systems, and led hackers to be able

                                 18   to attack Walmarts’ customers’ computers directly as well. Plaintiff has been forced to take

                                 19   remedial steps to protect himself from future loss. Indeed, all Class Members are currently at a
                                 20   very high risk of identity theft and/or credit fraud, and prophylactic measures, such as the

                                 21   purchase of credit monitoring services and software, are reasonable and necessary to prevent and

                                 22   mitigate future loss.

                                 23          5.      As a result of Defendants’ wrongful actions and inactions, customer information

                                 24   was stolen. Many customers of Walmart have had their PII compromised, have had their privacy

                                 25   rights violated, have been exposed to the risk of fraud and identify theft, and have otherwise

                                 26   suffered damages.

                                 27   ///

                                 28   ///
                                                                              2
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 3 of 32



                                  1          6.      Further, despite the fact that the accounts are available for sale on the dark web,

                                  2   and Walmart’s website contains multiple severe vulnerabilities through which the data was

                                  3   obtained, Walmart has failed whatsoever to notify its customers that their data has been stolen.

                                  4                                           THE PARTIES

                                  5          7.      Plaintiff Lavarious Gardiner is a California citizen residing in San Francisco,

                                  6   California. Plaintiff is a customer of Walmart who gave his PII to Walmart, a necessary step in

                                  7   the creation of a Walmart account. Plaintiff is informed and believes that his PII was accessed

                                  8   by hackers as a direct result of the data breach that took place at Walmart. Thus, Plaintiff’s

                                  9   account was compromised. Plaintiff’s Walmart account, and all of the data it contains, is currently

                                 10   being sold on the dark web. Consequently, as a necessary and reasonable measure to protect

                                 11   himself, Plaintiff purchased a credit and personal identity monitoring service to alert him to

                                 12   potential misappropriation of his identity and to combat risk of further identity theft. At a
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   minimum, therefore, Plaintiff has suffered compensable damages because his data is being sold

                                 14   on the dark web, and he has been forced to purchase a credit monitoring service, a reasonable and

                                 15   necessary prophylactic step to prevent and mitigate future loss. Exposure of Plaintiff’s PII as a

                                 16   result of the Walmart data breach has placed him at imminent, immediate and continuing risk of

                                 17   further identity theft-related harm.

                                 18          8.      Defendant Walmart is a Delaware corporation with its principal place of business

                                 19   located in Bentonville, Arkansas.
                                 20          9.      Plaintiff is unaware of the true names, identities, and capacities of the defendants

                                 21   sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true

                                 22   names and capacities of DOES 1 to 10 if and when ascertained.              Plaintiff alleges, upon

                                 23   information and belief, that each of the defendants sued herein as a DOE is legally responsible in

                                 24   some manner for the events and happenings alleged herein, and, as set forth below, that each of

                                 25   the defendants sued herein as a DOE proximately caused injuries and damages to Plaintiff and

                                 26   Class Members.

                                 27   ///

                                 28   ///
                                                                             3
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 4 of 32



                                  1           10.     As used herein, “Defendants” shall refer to Walmart and Does 1 to 10, collectively.

                                  2                                     JURISDICTION AND VENUE

                                  3           11.     This Court has subject matter jurisdiction over the state law claims asserted herein

                                  4   pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), since some of the Class

                                  5   Members are citizens of a State different from the Defendant; there are more than 100 putative

                                  6   class members; and the amount in controversy exceeds $5,000,000.

                                  7           12.     The Court also has personal jurisdiction over the parties because, on information

                                  8   and belief, Defendants conduct a major part of their national operations with regular and

                                  9   continuous business activity in California, through a large number of stores and with an

                                 10   advertising budget not exceeded in other jurisdictions throughout the United States. Plaintiff’s

                                 11   and the Class Members’ claims arise out of Defendants’ business activity in California because

                                 12   Plaintiff’s and the Class Members created Walmart accounts in California, and because Plaintiff’s
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   and the Class Members’ California Walmart accounts were hacked.

                                 14           13.     Venue is appropriate in this District because, among other things: (a) Defendant

                                 15   directed its activities at residents in this District; and (b) many of the acts and omissions that give

                                 16   rise to this Action took place in this judicial District.

                                 17                                      FACTUAL ALLEGATIONS

                                 18           A.      Walmart’s Data Breach

                                 19           14.     Walmart is a major American retailer, operating numerous stores and selling goods
                                 20   via its website. Purchasers at Walmart create Walmart accounts, which store their personal

                                 21   information, including credit card information. Walmart has been the target of many successful

                                 22   hacks. The hackers obtain access to Walmart accounts by hacking Walmart’s website and

                                 23   Walmart’s customers’ computers, using vulnerabilities on Walmart’s website, and subsequently

                                 24   posting the stolen accounts on the dark web for sale.

                                 25           15.     That Walmart has been successfully hacked is illustrated by the fact that the dark

                                 26   web is replete with stolen Walmart accounts for sale. Over two million accounts are available for

                                 27   sale at websites such as http://wwhclubl4tefzrzf.onion/index.php?threads/skupaju-gifty-amazon-

                                 28   carters-walmart-old-navy-pod-vysokij.58790/page-12, and
                                                                             4
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 5 of 32



                                  1   http://blackpasqk3nqfuc.onion/shopps.        Many similar websites exist.     Plaintiff successfully

                                  2   identified many specific persons by name and address information provided by these websites,

                                  3   including himself.

                                  4           16.        Moreover, Plaintiff retains in his possession communications with the hackers in

                                  5   which they state that the accounts they are selling are real accounts that belong to Walmart

                                  6   customers.

                                  7           17.        Further, the fact that Walmart’s systems are quite vulnerable to a hack evidences

                                  8   that Walmart was hacked. A scan of Walmart’s domains using Open Web Application Security

                                  9   Project Zed Attack Proxy (“OWASP ZAP”), which is widely used in the cybersecurity

                                 10   community to scan websites for documented vulnerabilities, resulted in the exposure of six major

                                 11   vulnerabilities.

                                 12           18.        These vulnerabilities include:
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                              •
 WILSHIRE LAW FIRM, PLC




                                 13                 There were seven instances of private IP addresses being disclosed in the public

                                 14                 website code. While this is not a direct attack vector, it may contribute to an attack

                                 15                 on Walmart’s systems.

                                 16           •     There were 44 instances of password autocomplete enabled. This could potentially

                                 17                 contribute to a hacker’s breach of a user’s account. If a script or malware is running

                                 18                 on the client’s computer, the script or malware can extract the password from the

                                 19                 browser.
                                 20           •     The cookie “No HttpOnlyFlag” being set, which means that cookies can be accessed

                                 21                 by scripts or malware on the client machine. This can be used to conduct session

                                 22                 hijacking attacks. If the customer has malware on his or her computer, that malware

                                 23                 can manipulate and access cookie data.

                                 24           •     There were 8,615 instances of cross-site scripting (“XSS”) protection not enabled.

                                 25                 This is a very serious issue, which means that the site could be vulnerable to the

                                 26                 common cross site scripting attack. In such an attack, the hacker injects client-side

                                 27                 script into web pages which are viewed by other users, typically targeting areas in

                                 28                 which there is a high level of user interaction. When the user interacts with those
                                                                                5
                                                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 6 of 32



                                  1                areas, the website executes the attacker’s script rather than the intended website

                                  2                functionality. This would enable the hacker to steal account information from the

                                  3                customers.

                                  4          •     There were 100,061 instances of Cross Domain JavaScript source file inclusion. This

                                  5                would also allow a hacker to perform cross site scripting, by inserting malicious

                                  6                JavaScript.

                                  7          •     There were 93,060 instances of a cookie without the secure flag being set. This is

                                  8                similar to the No HttpOnlyFlag being set, in that it enables cookies to be accessed

                                  9                through unencrypted connections.

                                 10          19.      An OWASP Zap scan of http://grocery.walmart.com and the IP address for

                                 11   Walmart photos revealed similar vulnerabilities on those websites.

                                 12          20.      Scans using other highly respected vulnerability scanners resulted in affirmation
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   of the aforementioned vulnerabilities, and the finding of additional vulnerabilities which hackers

                                 14   can take advantage of to obtain protected files from a website. For example, a scan of less than

                                 15   2% of the Walmart website using the Vega vulnerability scanner uncovered 228 high ranked

                                 16   vulnerabilities. These vulnerabilities include the integer overflow vulnerability, and numbers

                                 17   exposed which appeared to be social security numbers and credit card numbers. Vega also found

                                 18   seven instances where local paths were revealed, which can allow hackers to obtain sensitive

                                 19   information about the server environment.
                                 20          21.      Plaintiff also conducted a scan of the website using the Nessus tool. Government

                                 21   agencies that use the Nessus tool to scan websites include the IRS, Argonne National Lab,

                                 22   Defense Information Systems Agency, Department of Defense, U.S. Navy, and others. Plaintiff

                                 23   utilized the Nessus PCI scan. PCI stands for Payment Card Industry, and the Nessus PCI scan

                                 24   tests the website against the PCI DSS standards, which organizations must follow if they accept

                                 25   payment cards from major credit card brands. A company that is not PCI complaint can be fined

                                 26   and, in some cases, their payment card privileges can be revoked. Defendant is not PCI compliant.

                                 27   The scan showed 20 PCI vulnerabilities, each ranked as high, and identified the following severe

                                 28   ///
                                                                             6
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 7 of 32



                                  1   issues, each of which would be considered to be an “automatic failure,” according to the PCI DSS

                                  2   Approved Scanning Vendors Program Guide (version 3.1):

                                  3          •     Vulnerabilities with a CVSS base score greater than or equal to 4.0;

                                  4          •     Unsupported operating systems;

                                  5          •     Internet reachable database servers;

                                  6          •     Presence of built-in or default accounts;

                                  7          •     Unrestricted DNS Zone transfers;

                                  8          •     Unvalidated parameters leading to SQL injection attacks;

                                  9          •     XSS flaws;

                                 10          •     Directory traversal vulnerabilities;

                                 11          •     HTTP response splitting/header injection;

                                 12          •     Detection of backdoor applications (malware, trojan horses, rootkits, backdoors)
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                             •
 WILSHIRE LAW FIRM, PLC




                                 13                Use of older, insecure SSL/TLS versions

                                 14          •     Use of anonymous key exchange protocols (such as anonymous Diffe-Hellman in

                                 15                SSL/TLS);

                                 16          •     Scan Interference.

                                 17          22.      The Nessus PCI scan also located three problems with Walmart.com’s SSL/TLS

                                 18   certificates. SSL/TLS stands for Secure Sockets Layer/Transport Layer Security and is how

                                 19   websites encrypt data transmissions. SSL/TLS utilizes digital certificates to encrypt data.
                                 20   Security flaws in SSL/TLS certificates make all transmissions vulnerable, including transmissions

                                 21   of credit card information and account details.

                                 22          23.      The Nessus PCI scan identified the following problems with Walmart.com’s

                                 23   SSL/TLS certificates: SSL certificate cannot be trusted, SSL certificate with wrong hostname,

                                 24   and SSL self-signed certificate. Each of these problems means that data transmissions on the

                                 25   website are vulnerable.

                                 26          24.      The Nessus PCI scan also revealed that Defendant is using an outdated protocol,

                                 27   TLS Version 1.1, which is technology that was replaced 12 years ago and has known weaknesses.

                                 28   ///
                                                                              7
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 8 of 32



                                  1          C.      California Recognizes the Importance of PII

                                  2          25.     California Civil Code § 1798.81.5(a)(1) states that: “It is the intent of the

                                  3   Legislature to ensure that personal information about California residents is protected. To that

                                  4   end, the purpose of this section is to encourage businesses that own, license, or maintain personal

                                  5   information about Californians to provide reasonable security for that information.”

                                  6          D.      Stolen Information Is Valuable to Hackers and Thieves

                                  7          26.     It is well known, and the subject of many media reports, that PII is highly coveted

                                  8   and a frequent target of hackers. Especially in the technology industry, the issue of data security

                                  9   and threats thereto is well known.       Despite well-publicized litigation and frequent public

                                 10   announcements of data breaches, Defendants maintained an insufficient and inadequate system

                                 11   to protect the PII of Plaintiff and Class Members.

                                 12          27.     Legitimate organizations and members of the criminal underground alike
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   recognize the value of PII. Otherwise, they would not aggressively seek and pay for it. As

                                 14   previously seen in one of the world’s largest data breaches, hackers compromised the card holder

                                 15   data of 40 million of Target’s customers. See “Target: 40 million credit cards compromised,”

                                 16   CNN Money, Dec. 19, 2013, available at http://money.cnn.com/2013/12/18/news/companies/

                                 17   target-credit-card/. In contrast, DataCoup provides just one example of a legitimate business that

                                 18   pays users for personal information. See http://money.com/money/3001361/datacoup-facebook-

                                 19   personal-data-privacy/.
                                 20          28.     PII is highly valuable to hackers. Identity thieves use stolen PII for a variety of

                                 21   crimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud. PII that is

                                 22   stolen from the point of sale are known as “dumps.” See Krebs on Security April 16, 2016, Blog

                                 23   Post, available at https://krebsonsecurity.com/2016/04/all-about-fraud-how-crooks-get-the-cvv/.

                                 24   PII can be used to clone a debit or credit card. Id.

                                 25          29.     Once someone buys PII, it is then used to gain access to different areas of the

                                 26   victim’s digital life, including bank accounts, social media, and credit card details. During that

                                 27   process, other sensitive data may be harvested from the victim’s accounts, as well as from those

                                 28   belonging to family, friends, and colleagues.
                                                                            8
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 9 of 32



                                  1          30.     In addition to PII, a hacked email account can be very valuable to cyber criminals.

                                  2   Since most online accounts require an email address not only as a username, but also as a way to

                                  3   verify accounts and reset passwords, a hacked email account could open up a number of other

                                  4   accounts to an attacker.1

                                  5          31.     As shown below, a hacked email account can be used by an identity thief to link

                                  6   to many other sources of information, including any purchase or account information found in the

                                  7   hacked email account.2

                                  8

                                  9

                                 10

                                 11

                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19          32.     Hacked information can also enable thieves to obtain other personal information
                                 20   through “phishing.” According to the Report on Phishing available on the United States,

                                 21   Department of Justice’s website: “AT&T, a large telecommunications company, had its sales

                                 22   system hacked into, resulting in stolen order information including full names and home

                                 23   addresses, order numbers, and credit card numbers. The hackers then sent each customer a highly

                                 24   personalized e-mail indicating that there had been a problem processing their order and re-

                                 25
                                      1
                                 26     Identity Theft and the Value of Your Personal Data, Trend Micro (Apr. 30, 2015),
                                      https://www.trendmicro.com/vinfo/us/security/news/online-privacy/identity-theft-and-the-
                                 27   value-of-your-personal-data.
                                      2
                                        Brian Krebs, The Value of a Hacked Email Account, Krebs on Security (June 13, 2013, 3:14
                                 28
                                      PM), https://krebsonsecurity.com/2013/06/the-value-of-a-hacked-email-account/.
                                                                                     9
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 10 of 32



                                  1   directing them to a spoofed website where they were prompted to enter further information,

                                  2   including birthdates and Social Security numbers.”3

                                  3            E.    The Data Breach Has Resulted and Will Result in Identity Theft and Identity

                                  4                  Fraud

                                  5            33.   Defendants failed to implement and maintain reasonable security procedures and

                                  6   practices appropriate to protect the PII of Plaintiff and Class Members.

                                  7            34.   The ramifications of Defendants’ failure to keep Plaintiff’s and Class Members’

                                  8   PII secure is severe. According to Javelin Strategy and Research, “one in every three people who

                                  9   is notified of being a potential fraud victim becomes one . . . with 46% of consumers who had

                                 10   cards breached becoming fraud victims that same year.” “Someone Became an Identity Theft

                                 11   Victim Every 2 Seconds Last Year,” Fox Business, Feb. 5, 2014 available at

                                 12   http://www.foxbusiness.com/personal-finance/2014/02/05/someone-became-identitytheft-
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   victim-every-2-seconds-last-year.html.

                                 14            35.   In the case of a data breach, simply reimbursing a consumer for a financial loss

                                 15   due to fraud does not make that individual whole again. On the contrary, after conducting a study,

                                 16   the Department of Justice’s Bureau of Justice Statistics (“BJS”) found that “among victims who

                                 17   had personal information used for fraudulent purposes, 29% spent a month or more resolving

                                 18   problems.” See “Victims of Identity Theft,” U.S. Department of Justice, Dec 2013, available at

                                 19   https://www.bjs.gov/content/pub/pdf/vit12.pdf.      In fact, the BJS reported, “resolving the
                                 20   problems caused by identity theft [could] take more than a year for some victims.” Id. at 11.

                                 21            36.   A person whose PII has been obtained and compromised may not know or

                                 22   experience the full extent of identity theft or fraud for years. It may take some time for the victim

                                 23   to become aware of the theft or fraud. In addition, a victim may not become aware of fraudulent

                                 24   charges when they are nominal because typical fraud-prevention algorithms fail to capture such

                                 25   charges. Those charges may be repeated, over and over again, on a victim’s account, without

                                 26   notice for years.

                                 27   ///

                                 28   3
                                          https://www.justice.gov/archive/opa/docs/report_on_phishing.pdf
                                                                                      10
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 11 of 32



                                  1          F.       Annual Monetary Losses from Identity Theft are in the Billions of Dollars

                                  2          37.      According to the BJS, an estimated 17.6 million people were victims of one or

                                  3   more incidents of identity theft in 2014. Among identity theft victims, existing bank or credit

                                  4   card accounts were the most common types of misused information. Id.

                                  5          38.     Javelin Strategy and Research reports that losses from identity theft reached $21

                                  6   billion in 2013. See 2013 Identity Fraud Report, attached hereto as Exhibit A. There may be a

                                  7   time lag between when harm occurs and when it is discovered, and also between when PII is

                                  8   stolen and when it is used. According to the U.S. Government Accountability Office (“GAO”),

                                  9   which conducted a study regarding data breaches:

                                 10          [L]aw enforcement officials told us that in some cases, stolen data may be held for
                                             up to a year or more before being used to commit identity theft. Further, once
                                 11
                                             stolen data have been sold or posted on the Web, fraudulent use of that information
                                 12          may continue for years. As a result, studies that attempt to measure the harm
                                             resulting from data breaches cannot necessarily rule out all future harm.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14   See GAO, Report to Congressional Requesters, at 33 (June 2007), available at

                                 15   http://www.gao.gov/new.items/d07737.pdf.

                                 16          39.     As a result of the data breach, Plaintiff and Class Members now face years of

                                 17   constant surveillance of their financial and personal records, monitoring, and loss of rights.

                                 18   Plaintiff and Class Members are also subject to a higher risk of phishing and pharming where

                                 19   hackers exploit information they already obtained in an effort to procure even more PII. Plaintiff

                                 20   and Class Members are presently incurring and will continue to incur such damages, in addition

                                 21   to any fraudulent credit and debit card charges incurred by them, and the resulting loss of use of

                                 22   their credit and access to funds, whether or not such charges are ultimately reimbursed by the

                                 23   credit card companies. In addition, Plaintiff and Class Members now run the risk of unauthorized

                                 24   individuals creating credit cards in their names, taking out loans in their names, and engaging in

                                 25   other fraudulent conduct using their identities.

                                 26          G.       Plaintiff and Class Members Suffered Damages

                                 27          40.     The exposure of Plaintiff’s and Class Members’ PII to unauthorized third-party

                                 28   hackers was a direct and proximate result of Defendants’ failure to properly safeguard and protect
                                                                            11
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 12 of 32



                                  1   Plaintiff’s and Class Members’ PII from unauthorized access, use, and disclosure, as required by

                                  2   their common law duty of care, which is informed by federal standards. The data breach was a

                                  3   result of Defendants’ failure to establish and implement appropriate administrative, technical, and

                                  4   physical safeguards to ensure the security and confidentiality of Plaintiff’s and Class Members’

                                  5   PII in order to protect against reasonably foreseeable threats to the security or integrity of such

                                  6   information, also required by their federal standards.

                                  7          41.     Plaintiff’s and Class Members’ PII is private and sensitive in nature and was

                                  8   inadequately protected by Defendants. As a direct and proximate result of Defendants’ wrongful

                                  9   actions and inaction and the resulting data breach, Plaintiff and Class Members have been placed

                                 10   at an imminent, immediate, and continuing risk of harm from identity theft and identity fraud,

                                 11   requiring them to take the time and effort to mitigate the actual and potential impact of the subject

                                 12   data breach on their lives by, among other things, placing “freezes” and “alerts” with credit
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   reporting agencies, contacting their financial institutions, closing or modifying financial accounts,

                                 14   and closely reviewing and monitoring their credit reports and accounts for unauthorized activity.

                                 15          42.     Defendants’ wrongful actions and inactions directly and proximately caused the

                                 16   theft and dissemination of Plaintiff’s and Class Members’ PII into the public domain, causing

                                 17   them to suffer, and continue to suffer, economic damages and other actual harm for which they

                                 18   are entitled to compensation, including:

                                 19          a.     The improper disclosure, compromise, and theft of their PII;
                                 20          b.     The imminent and certainly impending injury flowing from potential fraud and

                                 21                 identity theft posed by their PII being placed in the hands of unauthorized third-

                                 22                 party hackers and misused via the sale of Plaintiff’s and Class Members’

                                 23                 information on the Internet black market;

                                 24          c.     The nonexistent notification of the data breach;

                                 25          d.     Ascertainable losses in the form of out-of-pocket expenses and the value of their

                                 26                 time reasonably incurred to remedy or mitigate the effects of the data breach;

                                 27          e.     Ascertainable losses in the form of deprivation of the value of their PII, for which

                                 28                 there is a well-established national and international market; and
                                                                             12
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 13 of 32



                                  1          g.      Overpayments to Defendants for the goods bought from Defendant, as it was

                                  2                  understood that a portion of that price would be applied to the costs of

                                  3                  implementing reasonable and adequate safeguards and security measures that

                                  4                  would protect their PII, which Defendants failed to implement. As a result, Plaintiff

                                  5                  and Class Members did not receive what they paid for and were overcharged by

                                  6                  Defendants.

                                  7                                    CLASS ACTION ALLEGATIONS

                                  8          43.     Plaintiff bring this action on his own behalf and on behalf of a class of individuals

                                  9   pursuant to Rule 23 of the Federal Rules of Civil Procedure. Plaintiff intends to seek certification

                                 10   of a class defined as follows:

                                 11          All persons residing in the State of California who had a Walmart account at any time
                                             from four years prior to the date of the filing of this Complaint to the date of notice is sent
                                 12
                                             to the class (the “Class”).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          44.     Excluded from the Class are: (a) Defendants, including any entity in which any of
                                 14   the Defendants has a controlling interest, is a parent or a subsidiary of, or which is controlled by
                                 15   any of the Defendants; (b) the officers, directors, and legal representatives of Defendants; and (c)
                                 16   Plaintiff’s counsel, the judge, and the court personnel in this case, as well as any members of their
                                 17   immediate families. Plaintiff reserves the right to amend the definition of the Class if discovery,
                                 18   further investigation and/or rulings by the Court dictate that it should be modified.
                                 19          45.     Numerosity. The members of the Class are so numerous that the joinder of all Class
                                 20   Members is impractical. While the exact number of Class Members is unknown to Plaintiff at
                                 21   this time, given the number of Walmart customers in California, it stands to reason that the
                                 22   number of Class Members is at least in the thousands. Class Members are readily identifiable
                                 23   from information and records in Defendants’ possession, custody, or control, such as account
                                 24   information.
                                 25          46.     Commonality and Predominance. This action involves questions of law and fact
                                 26   common to Class Members that predominate over any questions affecting individual Class
                                 27   Members. These common questions of law and fact include, without limitation:
                                 28
                                                                             13
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 14 of 32



                                  1                  a. Whether Defendants owed a duty of care to Plaintiff and Class Members with

                                  2                       respect to the security of their PII;

                                  3                  b. What security measures must be implemented by Defendants to comply with

                                  4                       their duty of care;

                                  5                  c. Whether Defendants met the duty of care owed to Plaintiff and the Class

                                  6                       Members with respect to the security of the PII;

                                  7                  d.   The nature of the relief, including equitable relief, to which Plaintiff and Class

                                  8                       Members are entitled; and

                                  9                  e. Whether Plaintiff and Class Members are entitled to damages, civil penalties

                                 10                       and/or injunctive relief.

                                 11          47.     Typicality. Plaintiff’s claims are typical of those of other Class Members because

                                 12   Plaintiff’s PII, like that of each of the other Class Members, was exposed and/or improperly
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   disclosed by Defendants.

                                 14          48.     Adequacy of Representation. Plaintiff will fairly and adequately represent and

                                 15   protect the interests of the Class Members. Plaintiff has retained competent counsel experienced

                                 16   in litigation of class actions, including consumer and data breach class actions, and Plaintiff

                                 17   intends to prosecute this action vigorously. Plaintiff and Class Members have a unified and non-

                                 18   conflicting interest in pursuing the same claims and obtaining the same relief. Therefore, all Class

                                 19   Members will be fairly and adequately represented by Plaintiff and her counsel.
                                 20          49.     Superiority of Class Action. A class action is superior to other available methods

                                 21   for the fair and efficient adjudication of the claims alleged in this action. The adjudication of this

                                 22   controversy through a class action will avoid the possibility of inconsistent and potentially

                                 23   conflicting adjudications of the asserted claims. There will be no difficulty in the management

                                 24   of this action as a class action, and the disposition of the claims of the Class Members in a single

                                 25   action will provide substantial benefits to all parties and to the Court. Damages for any individual

                                 26   Class Member are likely insufficient to justify the cost of individual litigation so that, in the

                                 27   absence of class treatment, Defendants’ violations of law inflicting substantial damages in the

                                 28   aggregate would go un-remedied.
                                                                             14
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 15 of 32



                                  1          50.     Class certification is also appropriate because Defendants have acted or refused to

                                  2   act on grounds generally applicable to the Class Members, such that final injunctive relief or

                                  3   corresponding declaratory relief is appropriate as to the Class as a whole.

                                  4                                     FIRST CAUSE OF ACTION

                                  5                    (Violation of the California Consumer Privacy Act (“CCPA”),

                                  6                                   Cal. Civ. Code § 1798.150 et seq.)

                                  7          51.     Plaintiff repeats and incorporates by reference each and every allegation contained

                                  8   in paragraphs 1 through 50, inclusive, of this Complaint as if set forth fully herein.

                                  9          52.     Under Cal. Civ. Code § 1798.150(a)(1), “Any consumer whose nonencrypted and

                                 10   nonredacted personal information, as defined in subparagraph (A) of paragraph (1) of subdivision

                                 11   (d) of Section 1798.81.5, is subject to an unauthorized access and exfiltration, theft, or disclosure

                                 12   as a result of the business’s violation of the duty to implement and maintain reasonable security
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   procedures and practices appropriate to the nature of the information to protect the personal

                                 14   information may institute a civil action for any of the following:

                                 15          (A) To recover damages in an amount not less than one hundred dollars ($100) and not

                                 16   greater than seven hundred and fifty ($750) per consumer per incident or actual damages,

                                 17   whichever is greater.

                                 18          (B) Injunctive or declaratory relief.

                                 19          (C) Any other relief the court deems proper.”
                                 20          53.     Plaintiff and the Class Members provided to Defendants its nonencrypted and

                                 21   nonredacted personal information as defined in § 1798.81.5 in the form of their PII.

                                 22          54.     Plaintiff and the Class Members’ PII was subject to an unauthorized access and

                                 23   exfiltration when it was stolen by hackers and posted on the dark web for sale.

                                 24          55.     The unauthorized access, exfiltration, theft, and disclosure of Plaintiff and the

                                 25   Class Members’ PII was a result of Walmart’s violation of the duty to implement and maintain

                                 26   reasonable security procedures and practices appropriate to the nature of the information to

                                 27   protect the personal information. A scan of Walmart’s domains using OWASP ZAP resulted in

                                 28   the exposure of six major vulnerabilities, which include:
                                                                              15
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 16 of 32



                                  1          •     Private IP addresses being disclosed in the public website code.

                                  2          •     Forty-four instances of password autocomplete enabled.

                                  3          •     The cookie “No HttpOnlyFlag” being set, which means that cookies can be accessed

                                  4                by scripts or malware on the client machine.

                                  5          •     8,615 instances of XSS protection not enabled.

                                  6          •     100,061 instances of Cross Domain JavaScript source file inclusion.

                                  7          •     93,060 instances of a cookie without the secure flag being set.

                                  8          56.       An OWASP Zap scan of http://grocery.walmart.com and the IP address for

                                  9   Walmart photos revealed similar vulnerabilities on those websites.

                                 10          57.       After scanning less than 2% of the Walmart website using the Vega vulnerability

                                 11   scanner, 228 high ranking vulnerabilities materialized. These vulnerabilities include the integer

                                 12   overflow vulnerability, and numbers exposed which appeared to be social security numbers and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   credit card numbers. Vega also found seven instances where local paths were revealed, which

                                 14   can allow hackers to obtain sensitive information about the server environment.

                                 15          58.       A scan using the Nessus PCI tool scan revealed 20 PCI vulnerabilities, each ranked

                                 16   as high, and identified the following severe issues, each of which would be considered to be an

                                 17   “automatic failure” according to the PCI DSS Approved Scanning Vendors Program Guide

                                 18   (version 3.1):

                                 19          •     Vulnerabilities with a CVSS base score greater than or equal to 4.0;
                                 20          •     Unsupported operating systems;

                                 21          •     Internet reachable database servers;

                                 22          •     Presence of built-in or default accounts;

                                 23          •     Unrestricted DNS Zone transfers;

                                 24          •     Unvalidated parameters leading to SQL injection attacks;

                                 25          •     Cross-Site Scripting (XSS) flaws;

                                 26          •     Directory traversal vulnerabilities;

                                 27          •     HTTP response splitting/header injection;

                                 28          •     Detection of backdoor applications (malware, trojan horses, rootkits, backdoors)
                                                                              16
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 17 of 32



                                  1          •     Use of older, insecure SSL/TLS versions

                                  2          •     Use of anonymous key exchange protocols (such as anonymous Diffe-Hellman in

                                  3                SSL/TLS);

                                  4          •     Scan Interference.

                                  5          59.      The Nessus PCI scan also located three problems with Walmart.com’s SSL/TLS

                                  6   certificates. SSL/TLS stands for Secure Sockets Layer/Transport Layer Security and is how

                                  7   websites encrypt data transmissions. SSL/TLS utilizes digital certificates to encrypt data.

                                  8   Security flaws in SSL/TLS certificates make all transmissions vulnerable, including transmissions

                                  9   of credit card information and account details.

                                 10          60.      The Nessus PCI scan identified the following problems with Walmart.com’s

                                 11   SSL/TLS certificates: SSL certificate cannot be trusted, SSL certificate with wrong hostname,

                                 12   and SSL self-signed certificate. Each of these problems means that data transmissions on the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   website are vulnerable.

                                 14          61.      The Nessus PCI scan also revealed that Defendant is using an outdated protocol,

                                 15   TLS Version 1.1, which is technology that was replaced 12 years ago and has known weaknesses.

                                 16          62.      Under Walmart’s duty to protect the PII, it was required to institute reasonable

                                 17   security measures on its website to deter hacks. These vulnerabilities show that Walmart has

                                 18   breached that duty.

                                 19          63.      Plaintiff has suffered monetary injury in fact as a direct and proximate result of
                                 20   the acts committed by Defendants, as alleged herein, in an amount to be proven at trial, but in

                                 21   excess of the minimum jurisdictional amount of this Court.

                                 22                                     SECOND CAUSE OF ACTION

                                 23                                              (Negligence)

                                 24          64.      Plaintiff repeats and incorporates by reference each and every allegation contained

                                 25   in paragraphs 1 through 63, inclusive, of this Complaint as if set forth fully herein.

                                 26          65.      Defendants owed Plaintiff and the Class Members, as customers, a duty of care in

                                 27   the handling of PII, which duty included keeping that PII safe and preventing disclosure of that

                                 28   PII to all unauthorized third parties. This duty of care existed independently of Defendants’
                                                                             17
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 18 of 32



                                  1   contractual duty to Plaintiff and the Class Members. Under the CCPA, the Federal Trade

                                  2   Commission (“FTC”) Guidelines, and other sources of industry-wide standards, Defendants must

                                  3   incorporate adequate measures to safeguard and protect the PII.

                                  4          66.     As noted, the CCPA creates a duty for all businesses in California to implement

                                  5   and maintain reasonable security procedures and practices appropriate to the nature of the

                                  6   information to protect the personal information.

                                  7          67.     In 2016, the FTC updated its publication, Protecting Personal Information: A

                                  8   Guide for Business, which established guidelines for fundamental data security principles and

                                  9   practices for business.4 Among other things, the guidelines note businesses should protect the

                                 10   personal customer information that they keep; properly dispose of personal information that is no

                                 11   longer needed; encrypt information stored on computer networks; understand their network’s

                                 12   vulnerabilities; and implement policies to correct security problems. The guidelines also
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   recommend that businesses use an intrusion detection system to expose a breach as soon as it

                                 14   occurs; monitor all incoming traffic for activity indicating someone is attempting to hack the

                                 15   system; watch for large amounts of data being transmitted from the system; and have a response

                                 16   plan ready in the event of a breach.5

                                 17          68.     Additionally, the FTC recommends that companies limit access to sensitive data;

                                 18   require complex passwords to be used on networks; use industry-tested methods for security;

                                 19   monitor for suspicious activity on the network; and verify that third-party service providers have
                                 20   implemented reasonable security measures.6

                                 21          69.     The FTC has brought enforcement actions against businesses for failing to

                                 22   adequately and reasonably protect customer information, treating the failure to employ reasonable

                                 23   and appropriate measures to protect against unauthorized access to confidential consumer data as

                                 24   an unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act, 15 U.S.C.

                                 25   4
                                        Federal Trade Commission, Protecting Personal Information: A Guide for Business (Oct.
                                 26   2016), https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-
                                      personalinformation.pdf (last visited Nov. 22, 2019).
                                 27   5
                                        Id.
                                      6
                                        Federal Trade Commission, Start With Security: A Guide for Business (Jun. 2015)
                                 28
                                      https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.
                                                                                      18
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 19 of 32



                                  1   § 45. Orders resulting from these actions further clarify the measures businesses must take to meet

                                  2   their data security obligations.7

                                  3          70.     Additional industry guidelines which provide a standard of care can be found in

                                  4   the National Institute of Standards and Technology’s (“NIST’s”) Framework for Improving

                                  5   Critical Infrastructure Cybersecurity, available at https://nvlpubs.nist.gov/nistpubs/CSWP/

                                  6   NIST.CSWP.04162018.pdf. Among other guideposts, the NIST’s framework identifies seven

                                  7   steps for establishing or improving a cybersecurity program (section 3.2). Those steps are:

                                  8          Step 1: Prioritize and Scope. The organization identifies its business/mission

                                  9          objectives and high-level organizational priorities. With this information, the

                                 10          organization makes strategic decisions regarding cybersecurity implementations

                                 11          and determines the scope of systems and assets that support the selected business

                                 12          line or process. The Framework can be adapted to support the different business
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          lines or processes within an organization, which may have different business needs

                                 14          and associated risk tolerance. Risk tolerances may be reflected in a target

                                 15          Implementation Tier.

                                 16          Step 2: Orient. Once the scope of the cybersecurity program has been determined

                                 17          for the business line or process, the organization identifies related systems and

                                 18          assets, regulatory requirements, and overall risk approach. The organization then

                                 19          consults sources to identify threats and vulnerabilities applicable to those systems
                                 20          and assets.

                                 21          Step 3: Create a Current Profile. The organization develops a Current Profile by

                                 22          indicating which Category and Subcategory outcomes from the Framework Core

                                 23          are currently being achieved. If an outcome is partially achieved, noting this fact

                                 24          will help support subsequent steps by providing baseline information.

                                 25   ///

                                 26   ///

                                 27   7
                                       Federal Trade Commission, Privacy and Security Enforcement: Press Releases
                                      https://www.ftc.gov/news-events/media-resources/protecting-consumer-privacy/privacy-
                                 28
                                      securityenforcement (last visited Nov. 22, 2019).
                                                                                     19
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 20 of 32



                                  1   Step 4: Conduct a Risk Assessment. This assessment could be guided by the

                                  2   organization’s overall risk management process or previous risk assessment

                                  3   activities. The organization analyzes the operational environment in order to

                                  4   discern the likelihood of a cybersecurity event and the impact that the event could

                                  5   have on the organization. It is important that organizations identify emerging risks

                                  6   and use cyber threat information from internal and external sources to gain a better

                                  7   understanding of the likelihood and impact of cybersecurity events.

                                  8   Step 5: Create a Target Profile. The organization creates a Target Profile that

                                  9   focuses on the assessment of the Framework Categories and Subcategories

                                 10   describing the organization’s desired cybersecurity outcomes. Organizations also

                                 11   may develop their own additional Categories and Subcategories to account for

                                 12   unique organizational risks. The organization may also consider influences and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   requirements of external stakeholders such as sector entities, customers, and

                                 14   business partners when creating a Target Profile. The Target Profile should

                                 15   appropriately reflect criteria within the target Implementation Tier.

                                 16   Step 6: Determine, Analyze, and Prioritize Gaps. The organization compares the

                                 17   Current Profile and the Target Profile to determine gaps. Next, it creates a

                                 18   prioritized action plan to address gaps – reflecting mission drivers, costs and

                                 19   benefits, and risks – to achieve the outcomes in the Target Profile. The
                                 20   organization then determines resources, including funding and workforce,

                                 21   necessary to address the gaps. Using Profiles in this manner encourages the

                                 22   organization to make informed decisions about cybersecurity activities, supports

                                 23   risk management, and enables the organization to perform cost-effective, targeted

                                 24   improvements.

                                 25   Step 7: Implement Action Plan. The organization determines which actions to take

                                 26   to address the gaps, if any, identified in the previous step and then adjusts its

                                 27   current cybersecurity practices in order to achieve the Target Profile. For further

                                 28   guidance, the Framework identifies example Informative References regarding the
                                                                    20
                                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 21 of 32



                                  1          Categories and Subcategories, but organizations should determine which

                                  2          standards, guidelines, and practices, including those that are sector specific, work

                                  3          best for their needs.

                                  4          71.     The PCI Data Security Standard (“DSS”), which includes a library of documents

                                  5   available at https://www.pcisecuritystandards.org/document_library?category=educational_

                                  6   resources&document=pci_dss_large_org, is also a source of duties of care applicable to

                                  7   Defendant. The PCI DSS sets forth specific security standards applicable to all businesses which

                                  8   process major credit cards, including Defendant. Included in the documents in the PCI DSS

                                  9   library is a document titled Best Practices for Maintaining PCI DSS Compliance, available at

                                 10   https://www.pcisecuritystandards.org/documents/PCI_DSS_V2.0_Best_Practices_for_

                                 11   Maintaining_PCI_DSS_Compliance.pdf?agreement=true&time=1591897283857.                  The entire

                                 12   document establishes a framework for obtaining and maintaining PCI DSS compliance, thereby
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   establishing duties of care applicable to Defendant.

                                 14          72.     In addition to the PCI DSS library of compliance documents, there is the

                                 15   Requirements and Security Assessment itself, https://www.pcisecuritystandards.org/documents/

                                 16   PCI_DSS_v3-2-1.pdf?agreement=true&time=1591898978871,              which    sets   forth   specific

                                 17   requirements which a company must meet if it is to process major credit cards, as Defendant does.

                                 18   This document establishes numerous detailed duties which applied to Defendant, including

                                 19   requirement 6.5.7, which concerns cross-site scripting:
                                 20          6.5.7: Examine software-development policies and procedures and interview

                                 21          responsible personnel to verify that XSS is addressed by coding techniques that

                                 22          include:

                                 23                  • Validating all parameters before inclusion;

                                 24                  • Utilizing context-sensitive escaping.

                                 25          73.     Other statutory duties can be found in California's Customer Records Act, Cal.

                                 26   Civ. Code §§ 1798.81.5 (requiring reasonable data security measures) and 1798.82 (requiring

                                 27   timely breach notification).

                                 28   ///
                                                                            21
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 22 of 32



                                  1          74.     In addition to their obligations under federal regulations and industry standards,

                                  2   Defendants owed a duty to Plaintiff and the Class Members to exercise reasonable care in

                                  3   obtaining, retaining, securing, safeguarding, deleting, and protecting the PII in their possession

                                  4   from being compromised, lost, stolen, accessed, and misused by unauthorized persons.

                                  5   Defendants owed a duty to Plaintiff and the Class Members to provide reasonable security,

                                  6   including consistency with industry standards and requirements, and to ensure that their computer

                                  7   systems and networks, and the personnel responsible for them, adequately protected the PII of

                                  8   Plaintiff and the Class Members.

                                  9          75.     Defendants owed a duty to Plaintiff and the Class Members to design, maintain,

                                 10   and test their computer system to ensure that the PII in Defendants’ possession was adequately

                                 11   secured and protected.

                                 12          76.     Defendants owed a duty to Plaintiff and the Class Members, to create and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   implement reasonable data security practices and procedures to protect the PII in their possession,

                                 14   including adequately training their employees and others who accessed PII within their computer

                                 15   systems on how to adequately protect PII.

                                 16          77.     Defendants owed a duty to Plaintiff and the Class Members to implement

                                 17   processes that would detect a breach of their data security systems in a timely manner.

                                 18          78.     Defendants owed a duty to Plaintiff and the Class Members to act upon data

                                 19   security warnings and alerts in a timely fashion.
                                 20          79.     Defendants owed a duty to Plaintiff and the Class Members to disclose if their

                                 21   computer systems and data security practices were inadequate to safeguard individuals’ PII from

                                 22   theft because such an inadequacy would be a material fact in the decision to purchase insurance

                                 23   or other health care services from Defendants’ or to entrust PII with Defendants.

                                 24          80.     Defendants owed a duty to Plaintiff and the Class Members to disclose in a timely

                                 25   and accurate manner when data breaches occurred.

                                 26          81.     Defendants owed a duty of care to Plaintiff and the Class Members because they

                                 27   were foreseeable and probable victims of any inadequate data security practices. Defendants

                                 28   ///
                                                                            22
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 23 of 32



                                  1   collected PII from Plaintiff and the Class Members directly. Defendants knew that a breach of

                                  2   its data systems would cause Plaintiff and the Class Members to incur damages.

                                  3          82.     Defendants breached their duties of care to safeguard and protect the PII which

                                  4   Plaintiff and the Class Members entrusted to them. Defendants adopted inadequate safeguards to

                                  5   protect the PII, and, as shown, failed to adopt industry-wide standards set forth above in their

                                  6   supposed protection of the PII. Defendants failed to design, maintain, and test their computer

                                  7   system to ensure that the PII was adequately secured and protected, failed to create and implement

                                  8   reasonable data security practices and procedures, failed to implement processes that would detect

                                  9   a breach of their data security systems in a timely manner, failed to disclose the breach in a timely

                                 10   and accurate manner, and otherwise breached each of the above duties of care by implementing

                                 11   lax security procedures which led directly to the breach.

                                 12          83.     Defendants breached the duties set forth in the CCPA, the FTC guidelines,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   California's Customer Records Act, Cal. Civ. Code §§ 1798.81.5, 1798.82, the NIST’s

                                 14   Framework for Improving Critical Infrastructure Cybersecurity, and the PCI DSS. In violation of

                                 15   the CCPA, Defendant failed to implement and maintain reasonable security procedures and

                                 16   practices appropriate to the nature of the information to protect the personal information. In

                                 17   violation of the FTC guidelines, inter alia, Defendants did not protect the personal customer

                                 18   information that they keep; properly dispose of personal information that is no longer needed;

                                 19   encrypt information stored on computer networks; understand their network’s vulnerabilities; and
                                 20   implement policies to correct security problems.        In violation of the NIST’s Framework,

                                 21   Defendant, inter alia, failed to adopt sufficient resources to identity and address security gaps.

                                 22   And, as shown, Defendant violated the PCI-DSS in at least the following ways, in addition to the

                                 23   other violations listed above:

                                 24          •       Vulnerabilities with a CVSS base score greater than or equal to 4.0;

                                 25          •       Unsupported operating systems;

                                 26          •       Internet reachable database servers;

                                 27          •       Presence of built-in or default accounts;

                                 28          •       Unrestricted DNS Zone transfers;
                                                                             23
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 24 of 32



                                  1          •       Unvalidated parameters leading to SQL injection attacks;

                                  2          •       Cross-Site Scripting (XSS) flaws;

                                  3          •       Directory traversal vulnerabilities;

                                  4          •       HTTP response splitting/header injection;

                                  5          •       Detection of backdoor applications (malware, trojan horses, rootkits, backdoors);

                                  6          •       Use of older, insecure SSL/TLS versions;

                                  7          •       Use of anonymous key exchange protocols (such as anonymous Diffe-Hellman in

                                  8                  SSL/TLS);

                                  9          •       Scan Interference.

                                 10          84.     Finally, in violation of the California Customer Records Act, Defendants failed to

                                 11   employ reasonable security measures, and failed to timely notify Plaintiff and the Class Members

                                 12   of the breach. Indeed, Defendants have, to date, failed to notify its customers of the breach.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          85.     As a direct and proximate result of Defendants’ failure to adequately protect and

                                 14   safeguard the PII, Plaintiff and the Class members suffered damages. Plaintiff and the Class

                                 15   Members were damaged because their PII was accessed by third parties, resulting in increased

                                 16   risk of identity theft and theft of property, and for which Plaintiff and the Class members were

                                 17   forced to adopt costly and time-consuming preventive and remediating efforts. Plaintiff and the

                                 18   Class Members were also damaged in that they paid for goods sold by Defendants in an amount

                                 19   that they would have refused to pay had they known that Defendants would not protect their PII.
                                 20   These damages were magnified by the passage of time because Defendants failed to notify their

                                 21   customers of the data breach.

                                 22          86.     Plaintiff has suffered monetary injury in fact as a direct and proximate result of

                                 23   the acts of negligence committed by Defendants as alleged herein in an amount to be proven at

                                 24   trial but in excess of the minimum jurisdictional amount of this Court.

                                 25   ///

                                 26   ///

                                 27   ///

                                 28   ///
                                                                            24
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 25 of 32



                                  1                                    THIRD CAUSE OF ACTION

                                  2                           (Violation of the Unfair Competition Law (“UCL”),

                                  3                                Cal. Bus. & Prof. Code § 17200, et. seq.)

                                  4          87.     Plaintiff repeats and incorporates by reference each and every allegation contained

                                  5   in paragraphs 1 through 86, inclusive, of this Complaint as if set forth fully herein.

                                  6          88.     By their actions and conduct as alleged herein, Defendants have committed one or

                                  7   more acts of unfair competition within the meaning of the UCL, Cal. Bus. & Prof. Code § 17200,

                                  8   that constitute unfair, unlawful and/or fraudulent business practices as those terms are defined

                                  9   under California law.

                                 10          89.     Defendants’ business practices are unfair under the UCL because Defendants have

                                 11   acted in a manner that is immoral, unethical, oppressive, unscrupulous and/or substantially

                                 12   injurious to Plaintiff and the Class Members. The exposure of PII to third parties is substantially
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   injurious because of the significant harm that can result to the customer at the hand of those third

                                 14   parties, and the protective measures that the customer must undertake as a direct result of this

                                 15   exposure. Further, the impact of the practice against Plaintiff and the Class Members far

                                 16   outweighs any possible justification or motive on the part of Defendant. Plaintiff and the Class

                                 17   Members could not reasonably have avoided this injury because they relied upon Defendant’s

                                 18   promises to protect and safeguard the PII from disclosure, as all consumers must who participate

                                 19   in today’s largely electronic market. Finally, Defendants have committed an unfair act by failing
                                 20   to notify its customers of the breach whatsoever.

                                 21          90.     Defendants’ failure to safeguard and protect Plaintiff’s and the Class Members’

                                 22   PII is violative of public policy as expressed in the CCPA, the FTC publications, including,

                                 23   Protecting Personal Information:         A Guide for Business, https://www.ftc.gov/system

                                 24   /files/documents/plain-language/pdf-0136_proteting-personalinformation.pdf (last visited Nov.

                                 25   22, 2019), the NIST’s Framework for Improving Critical Infrastructure Cybersecurity, and the

                                 26   PCI DSS. These regulations and guidelines set forth a clear public policy that companies such as

                                 27   Walmart take appropriate measures to prevent the exposure of customers’ PII to hackers,

                                 28   measures which, as shown supra, were not taken by Defendants here.
                                                                              25
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 26 of 32



                                  1          91.     Defendants’ business practices are also unfair because they significantly threaten

                                  2   or harm competition. Participation in today’s credit economy is predicated on the security of the

                                  3   PII of the participants in that economy, in the sense that PII is an asset of the individual which, if

                                  4   lost to him or her, jeopardizes his or her very ability to maintain capital. Competitive economic

                                  5   activity cannot exist where PII goes unprotected.

                                  6          92.     Defendants’ business practices are unlawful under the UCL because Defendants

                                  7   have violated the CCPA, the FTC Act, and California's Customer Records Act, Cal. Civ. Code

                                  8   §§ 1798.81.5 and 1798.82.       In violation of the CCPA, Defendants failed to implement and

                                  9   maintain reasonable security procedures and practices appropriate to the nature of the information

                                 10   to protect the personal information. Defendants’ conduct also constituted an unfair or deceptive

                                 11   practice under the FTC Act because it “causes or is likely to cause substantial injury to consumers

                                 12   which is not reasonably avoidable by consumers themselves and not outweighed by
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   countervailing benefits to consumers or to competition.” 15 U.S.C. 45(n). Consumers cannot

                                 14   avoid the injury themselves because they are not informed of the severe vulnerabilities presented

                                 15   by the website. There is no benefit to consumers or competition to a vulnerable website, so the

                                 16   injury cannot be outweighed by any such countervailing benefit. In violation of the Customer

                                 17   Records Act, Defendant failed to institute reasonable security measures, and failed to notify

                                 18   Plaintiff and the Class Members of the breach whatsoever.

                                 19          93.     Plaintiff has suffered monetary injury in fact as a direct and proximate result of
                                 20   the acts of unfair competition committed by Defendants, as alleged herein, in an amount to be

                                 21   proven at trial, but in excess of the minimum jurisdictional amount of this Court. Plaintiff suffered

                                 22   a monetary injury when he was forced to purchase credit monitoring services and undertake other

                                 23   efforts to reduce the risk of identity theft from the security breach. These are direct pecuniary

                                 24   losses which are attributable to Defendant’s violation of the UCL.

                                 25          94.     Plaintiff also suffered a monetary injury because he did not receive the benefit of

                                 26   his bargain with Defendants, through which he agreed to pay for goods with the understanding

                                 27   that his payment information would be protected by Defendants. Plaintiff would not have paid

                                 28   ///
                                                                             26
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 27 of 32



                                  1   the price he agreed to pay for the goods if he had known that Defendants would not protect his

                                  2   PII.

                                  3          95.     Plaintiff also suffered a monetary injury when he lost the value of his PII, which

                                  4   is a real asset worth real money. Plaintiff’s PII, now that it has been exposed to hackers, is no

                                  5   longer worth the price that Plaintiff could have obtained for it on the market.

                                  6                                   FOURTH CAUSE OF ACTION

                                  7                                      (Breach of Express Contract)

                                  8          96.     Plaintiff repeats and incorporates by reference each and every allegation contained

                                  9   in paragraphs 1 through 95 inclusive, of this Complaint as if set forth fully herein.

                                 10          97.     Defendants entered into an express contract with Plaintiff and the Class Members,

                                 11   pursuant to which they provided Defendants with their PII, and Defendants sold them goods.

                                 12   This contract incorporated Walmart’s Privacy Policy, which Walmart posts on its website at
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   https://corporate.walmart.com/privacy-security/walmart-privacy-policy.        The privacy policy

                                 14   promises that Walmart will only share the PII with specified persons and entities, none of which

                                 15   are the hackers who obtained the PII in this case.

                                 16          98.     Plaintiffs and the Class Members performed everything that they were required to

                                 17   do under the contract by supplying their PII and paying for the goods in question. All conditions

                                 18   required for Defendant’s performance have occurred or were excused.

                                 19          99.     The Privacy Policy states, “We will not share your personal information outside
                                 20   of our corporate family of companies, except in the following circumstances,” and proceeds to

                                 21   list eight categories of recipients, none of which were the hackers in this case. (Id.)

                                 22          100.    Further, the Privacy Policy promises that Defendants will adopt reasonable

                                 23   security measures to protect the data in its possession, stating:

                                 24          How Do We Secure Your Personal Information?
                                 25          We recognize the importance of maintaining the security of our customers’
                                             personal information. We use reasonable security measures, including physical,
                                 26          administrative, and technical safeguards to protect your personal information.
                                 27          We have a team of associates who are responsible for helping to protect the
                                             security of your information. Whether you are shopping on our websites, through
                                 28
                                                                             27
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 28 of 32


                                              our mobile services, or in our stores, we use reasonable security measures,
                                  1           including physical, administrative, and technical safeguards. These measures
                                  2           may include physical and technical security access controls or other safeguards,
                                              information security technologies and policies, procedures to help ensure the
                                  3           appropriate disposal of information, and training programs.

                                  4           101.    Defendants breached these promises. As shown, Defendants allowed hackers to

                                  5   obtain the PII, and did not limit its dissemination to the parties set forth in the Privacy Policy.

                                  6   Defendant also failed to adopt reasonable security measures to protect the data, as illustrated by

                                  7   the innumerable security vulnerabilities its website exhibits.

                                  8           102.    As a result of these breaches, Plaintiff and the Class Members were damaged.

                                  9   Plaintiff and the Class Members’ PII is being sold by nefarious individuals on the dark web. As

                                 10   a result, Plaintiff and the Class Members have been forced to incur out of pocket costs for credit

                                 11   monitoring, and to take time and effort to cancel credit cards and freeze accounts. Plaintiff and

                                 12   the Class Members have also lost the benefit of their bargain. Plaintiff and the Class Members
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   agreed to purchase goods and provide their PII to Defendants with the understanding that their

                                 14   PII would be protected. Had Plaintiff and the Class Members known that their PII would not be

                                 15   protected, they would not have agreed to pay the price which they contracted for in exchange for

                                 16   the goods. Plaintiff and the Class Members also face a significant risk that their PII will be stolen,

                                 17   that they will lose money, and that their identities will be stolen as a result of the breach. That

                                 18   risk only increases as time passes and no action is taken. Finally, Plaintiff and the Class Members

                                 19   have lost the value of their PII, which has a real market value.

                                 20           103.    Plaintiff and the Class Members’ losses were caused by Defendants’ breach. By

                                 21   allowing the hackers to obtain the PII, Defendants caused Plaintiff and the Class Members to

                                 22   incur out-of-pocket expenses, lose the benefit of their bargain, incur the risk of identity and

                                 23   property theft, and lose the value of their PII. By failing to institute reasonable measures to protect

                                 24   the data, each of these categories of damages were also caused, because the hackers breached

                                 25   Defendants’ system and Plaintiffs’ and the Class Members’ computers and accounts due to the

                                 26   vulnerabilities on the website.

                                 27   ///

                                 28   ///
                                                                             28
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 29 of 32



                                  1          104.     Plaintiff has suffered monetary injury in fact as a direct and proximate result of

                                  2   the acts committed by Defendants, as alleged herein, in an amount to be proven at trial, but in

                                  3   excess of the minimum jurisdictional amount of this Court.

                                  4                                    FIFTH CAUSE OF ACTION

                                  5                                      (Breach of Implied Contract)

                                  6          105.     Plaintiff repeats and incorporates by reference each and every allegation contained

                                  7   in paragraphs 1 through 104, inclusive, of this Complaint as if set forth fully herein.

                                  8          106.     Defendants and Plaintiff and the Class Members entered an implied contract

                                  9   governing the use and protection of PII when Plaintiff and the Class Members supplied their PII

                                 10   in order to purchase goods from Defendants. Plaintiffs and the Class Members performed

                                 11   everything that they were required to do under the contract by supplying their PII and paying for

                                 12   the goods in question. All conditions required for Defendants’ performance have occurred or
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   were excused.

                                 14          107.     This contract was manifested in the conduct of the parties. By agreeing to take

                                 15   Plaintiff’s and the Class Members’ PII into its possession, Defendants impliedly agreed to protect

                                 16   that PII from hackers, who were known to attempt to steal PII by hacking entities which possess

                                 17   it, to adopt reasonable measures to protect the PII from hackers, and to timely notify Plaintiff and

                                 18   the Class Members of a data breach should one occur. Defendants knew, or had reason to know,

                                 19   that by taking the PII, they were engaging in conduct that would lead Plaintiff and the Class
                                 20   Members to believe that Defendants would protect that data from exposure to hackers, due to the

                                 21   known risk of hacking, which was understood by both parties to the contract. Other conduct

                                 22   which gives rise to this contractual agreement is Defendants’ adoption of passwords through

                                 23   which Plaintiff and the Class Members ostensibly kept their information private, the posting of a

                                 24   Privacy Policy, and tips to protect personal data, on Defendants’ website.

                                 25          108.     Defendants breached these promises. As shown, Defendants allowed hackers to

                                 26   obtain the PII. Defendants also failed to adopt reasonable security measures to protect the data,

                                 27   as illustrated by the innumerable security vulnerabilities its website exhibits. Finally, Defendants

                                 28   failed to notify its customers of the data breach whatsoever.
                                                                             29
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 30 of 32



                                  1          109.    As a result of these breaches, Plaintiff and the Class Members were damaged.

                                  2   Plaintiff and the Class Members’ PII is being sold by nefarious individuals on the dark web. As

                                  3   a result, Plaintiff and the Class Members have been forced to incur out of pocket costs for credit

                                  4   monitoring, and to take time and effort to cancel credit cards and freeze accounts. Plaintiff and

                                  5   the Class Members have also lost the benefit of their bargain. Plaintiff and the Class Members

                                  6   agreed to purchase goods and provide their PII to Defendants with the understanding that their

                                  7   PII would be protected. Had Plaintiff and the Class Members known that their PII would not be

                                  8   protected, they would not have agreed to pay the price which they contracted for in exchange for

                                  9   the goods. Plaintiff and the Class Members also face a significant risk that their PII will be stolen,

                                 10   that they will lose money, and that their identities will be stolen as a result of the breach. That

                                 11   risk only increases as time passes and no action is taken. Finally, Plaintiff and the Class Members

                                 12   have lost the value of their PII, which has a real market value.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          110.    Plaintiff and the Class Members’ losses were caused by Defendants’ breach. By

                                 14   allowing the hackers to obtain the PII, Defendant caused Plaintiff and the Class Members to incur

                                 15   out-of-pocket expenses, lose the benefit of their bargain, incur the risk of identity and property

                                 16   theft, and lose the value of their PII. By failing to institute reasonable measures to protect the

                                 17   data, each of these categories of damages were also caused, because the hackers breached

                                 18   Defendants’ system and Plaintiffs’ and the Class Members’ computers and accounts due to the

                                 19   vulnerabilities on the website.
                                 20          111.    Plaintiff has suffered monetary injury in fact as a direct and proximate result of

                                 21   the acts committed by Defendants, as alleged herein, in an amount to be proven at trial, but in

                                 22   excess of the minimum jurisdictional amount of this Court.

                                 23                                     SIXTH CAUSE OF ACTION

                                 24                   (Breach of the Implied Covenant of Good Faith and Fair Dealing)

                                 25          112.    Plaintiff repeats and incorporates by reference each and every allegation contained

                                 26   in paragraphs 1 through 111, inclusive, of this Complaint as if set forth fully herein.

                                 27          113.    Plaintiff and the Class Members entered contracts with Defendants for the sale of

                                 28   goods, which incorporated the Privacy Policy, and which also included the implied terms that
                                                                             30
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 31 of 32



                                  1   Defendant would not expose the PII to hackers and that Defendants would take reasonable

                                  2   measures to protect the PII.

                                  3          114.    In these contracts, as in every contract, there was an implied covenant of good

                                  4   faith and fair dealing. This implied promise means that each party will not do anything to unfairly

                                  5   interfere with the right of any other party to receive the benefits of the contract. Good faith means

                                  6   honesty of purpose without any intention to mislead or to take unfair advantage of another, that

                                  7   is, being faithful to one’s duty or obligation.

                                  8          115.    Plaintiffs and the Class Members performed everything that they were required to

                                  9   do under the contract by supplying their PII and paying for the goods in question. All conditions

                                 10   for Defendants’ performance have occurred or were excused.

                                 11          116.    Defendants failed to protect the PII from exposure to hackers, and failed to adopt

                                 12   reasonable measures to protect the PII, operating a website with numerous security flaws as
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   shown above. Defendants also failed to notify Plaintiff and the Class Members of the breach, so

                                 14   that they could make reasonable efforts to protect their identities and property.

                                 15          117.    By doing so, Defendants did not act fairly and in good faith. Good faith and

                                 16   fairness required Defendants to protect the PII from hackers, including by adopting reasonable

                                 17   measures. Consumers must count on companies who collect their PII to protect that PII in order

                                 18   to facilitate commercial transactions, which increasingly occur over the internet.

                                 19          118.    As a result of this conduct, Plaintiff and the Class Members were damaged.
                                 20   Plaintiff and the Class Members’ PII is being sold by nefarious individuals on the dark web. As

                                 21   a result, Plaintiff and the Class Members have been forced to incur out of pocket costs for credit

                                 22   monitoring, and to take time and effort to cancel credit cards and freeze accounts. Plaintiff and

                                 23   the Class Members have also lost the benefit of their bargain. Plaintiff and the Class Members

                                 24   agreed to purchase goods and provide their PII to Defendants with the understanding that their

                                 25   PII would be protected. Had Plaintiff and the Class Members known that their PII would not be

                                 26   protected, they would not have agreed to pay the price which they contracted for in exchange for

                                 27   the goods. Plaintiff and the Class Members also face a significant risk that their PII will be stolen,

                                 28   that they will lose money, and that their identities will be stolen as a result of the breach. That
                                                                             31
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 4:20-cv-04618-JSW Document 1 Filed 07/10/20 Page 32 of 32



                                  1   risk only increases as time passes and no action is taken. Finally, Plaintiff and the Class Members

                                  2   have lost the value of their PII, which has a real market value.

                                  3           119.    Plaintiff has suffered monetary injury in fact as a direct and proximate result of

                                  4   the acts committed by Defendants, as alleged herein, in an amount to be proven at trial, but in

                                  5   excess of the minimum jurisdictional amount of this Court.

                                  6                                        PRAYER FOR RELIEF

                                  7           WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief as

                                  8   follows:

                                  9           1.      For compensatory damages in an amount according to proof at trial;

                                 10           2.      For affirmative injunctive relief mandating that Defendants implement and

                                 11   maintain reasonable security procedures and practices to protect Plaintiff’s and Class Members’

                                 12   PII from unauthorized access, destruction, use, modification, or disclosure, and notify Plaintiff
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   and the Class Members of all data breaches which have occurred;

                                 14           3.      For costs of suit and litigation expenses;

                                 15           4.      For attorneys’ fees under the common fund doctrine and all other applicable law;

                                 16   and

                                 17           5.      For such other and further relief as this Court may deem just and proper.

                                 18                                    DEMAND FOR JURY TRIAL

                                 19           Plaintiff, on behalf of himself and all others similarly situated, hereby demands a jury trial
                                 20   for all claims so triable.

                                 21   Dated: July 10, 2020                                         Respectfully submitted,

                                 22

                                 23                                                                Thiago M. Coelho
                                                                                                   Justin F. Marquez
                                 24                                                                Robert Dart
                                 25                                                                WILSHIRE LAW FIRM

                                 26                                                                Attorneys for Plaintiff and
                                                                                                   the proposed class
                                 27

                                 28
                                                                              32
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
